599 F.2d 614
William H. LITTON, Appellee,v.Joseph A. CALIFANO, Jr., Secretary of Health, Education andWelfare, Appellant.
No. 78-1829.
United States Court of Appeals,Fourth Circuit.
Argued June 6, 1979.Decided June 20, 1979.

Alan M. Grochal, Dept. of Health, Education and Welfare, Washington, D.C.  (Barbara Allen Babcock, Asst. Atty. Gen., Washington, D.C., Robert B. King, U.S. Atty., Charleston, W.Va., on brief), for appellant.
Franklin W. Kern, Charleston, W.Va.  (Hazel A. Straub, Charleston, W.Va., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and WIDENER and PHILLIPS, Circuit Judges.
PER CURIAM:


1
In this appeal from the denial of Social Security benefits, the district court, on the record before it, found that the plaintiff was disabled within the meaning of the Social Security Act.  However, in so ascertaining, the district court used the former standard of whether or not there were any jobs in the local economy which the plaintiff would be able to perform, rather than the present standard of whether or not there were substantial jobs existing in the national economy under 42 U.S.C. § 423(d)(2)(A).


2
We find no error in the decision of the district court except its use of the improper standard we have mentioned above.


3
Accordingly, the judgment of the district court must be vacated and the case remanded for reconsideration in accordance with the standard we have set out in this opinion.


4
Upon remand, the district court should remand the case to the Secretary for the taking of further evidence should the Secretary or the plaintiff so request.


5
VACATED AND REMANDED.